                Case 2:20-cr-00112-PD Document 1 Filed 03/03/20 Page 1 of 10




                          IN THE UNITED STATES DISTzuCT COURT

                      FORTHE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                  CRIMINAL n-O:

                                                          DATE FILED:


DOMENICKJ. DEMURO                                         VIOLATIONS:
                                                          18 U.S.C. $ 241 (conspiracy to
                                                          deprive persons of civil rights - I
                                                          count)
                                                          18 U.S.C. S 1952 and 2 (Travel Act -
                                                          I count)


                                           INFORNIATION

                                             COUNT ONE

THE UNITED STATES ATTORNEY CFIARGES TTIAT:

       At all times material to this information:

        I   .      Defendant DOMENICK J. DEMURO was a Judge of Elections for Philadelphia's

39s Ward, 366 Division. Defendant DEMURO also served as a Committee Person for the

Democratic Party and the Democratic Chairman of Ward         3   9a in the   City of Philadelphia.

       2.          The Judge ofElections is an elective ofEce and a paid position in which the

election official eams approximately $120.00 per election. The Judge of Elections is

responsible for overseeing the entire election process and voter activities ofhis       Division.     Each

Judge of Elections is charged with overseeing the Division's polling place in accordance             with

federal and state election   laws. The Judge of Elections is required to attend Election Board

Training conducted by the Philadelphia City Commissioners.
          Case 2:20-cr-00112-PD Document 1 Filed 03/03/20 Page 2 of 10




        3.     The Judge of Elections is assisted by other Election Board Officials in his or her

Division, including the Majority Inspector, Minority Inspector, Clerk, and Machine Inspector.

The Majority [nspector and Minority Inspector are elective offrces. The Clerk is appointed by

the Minority Inspector, and the Machine Inspector is appointed by Philadelphia's City

Commissioners. The Majority lnspector, Minority Inspector, and Clerk assist the Judge of

Elections in overseeing the election process at a particular polling place, and they receive

assignments from the Judge ofElections to enforce voting regulations and procedures. The

Machine Inspector sets up the Voting Machines, resets the machines after each voter, and

instructs voters in the use of the Voting Machines.

       4.      Each potling station, including the 39ft Ward, 36ft Division, maintains a List   of

Voters and Party Enrollment which documents the name, party affrliation, and order     of

appearance of each voter who appears at the polling station to cast his or her ballot in the

election. The Lists of Voters   and Party Enrollment are maintained as   oflicial records by the

Philadelphia City Commissioners.

        5.     The Voting Machines at each polling station, including the 39ft Ward, 36fi

Division, generate records in the form ofa printed receipt ("results receipt') documenting the use

of each Voting Machine which contain: a.) the Opening Zero Cout; b.) the Election board

Officials' Opening Certification signatues, c.) any Write-in Votes, and d.) Vote Totals. The

Judge ofElections and the Election Board Officials at each polling place attest to the accuracy      of
machine results by affixing their signatures to the last page ofthe results receipt.

       6.      The results receipt fiom each Voting Machine documenting the ballots cast in an

election is placed in a vinyl Cartridge-Results Bag for pickup by a Philadelphia Police Offrcer


                                                  2
           Case 2:20-cr-00112-PD Document 1 Filed 03/03/20 Page 3 of 10




after the close ofthe   polls. At the end ofElection          Day, the Carhidge-Results Bag contains: a.)

the paper results receipt; b.) the memory cartridge from each Voting Machine; and, c.) Absentee

Voter   Lists.   These offrcial election records are tmnsported by a Philadelphia Police Officer to a

regional center where the voting data is downloaded and tabulated. After the election, the

records transported in the Cartridge-Results Bag are stored and maintained at the office of the

Philadelphia City Commissioners at Riverview Place, Delaware Avenue and Spring Garden

Streets in Philadelphia.

         7.       Consultant #     I   was a political consultant and former elected         official. As a

political consultant, Consultant # t held himself out          as an   effective and successful political

operative capable of ensuring his clients' electoral success. Consultant #               I   exercised influence

and control in Philadelphia s 39th Ward by distributing cash payments and supporting family,

friends, and allies for elective office in the 39th Ward, and installing Ward Leaders, Judges                 of

Elections, and Democratic State Committee Persons.

         8.       Judicial Candidates #1, #2, and #3 were candidates running for Judge ofthe Court

of Common Pleas in the First Judicial District of Pennsylvania. Judicial Candidates                   #I,   #2, and

#3 hired Consultant #      I   to help them get elected to the Court of Common Pleas.

         9.       Consultant # I gave defendant DOMENICK J. DEMURO directions and paid him

money to add votes to candidates supported by Consultant # 1, including candidates forjudicial

office whose campaigns actually hired Consultant # 1, and other candidates for various federal,

state, and local elective offices preferred by Consultant #            I   for a variety of reasons. During the

2015 primary election, Consultant # I paid defendant DOMENICK J. DEMURO to fraudulently

add votes on behalf of Judicial Candidates #1, #2, urd#3, among others.



                                                         _)
            Case 2:20-cr-00112-PD Document 1 Filed 03/03/20 Page 4 of 10




          10.    From at least in or around April 2014 through at least in or around June 2016, in

the Eastem Distdct ofPennsylvania, and elsewhere, defendant

                                     DOMENICK J. DEMURO

conspired and agreed with Consultant # 1, and others known and unknown to the United States

Attomey, to willfulty injure, impede, impair and oppress certain legally qualified electors of the

United States, being all voters of the 39s Ward, 36th Division, in the City of Philadelphi4 in the

free exercise and enjoyment oftheir right and privilege, secured under the Constitution and laws

of the United States, of exercising their right to vote undiluted by false and fraudulent ballots and

tallies in the 39th Ward, 36th Division in the City of Philadelphia.

                                      MANNERANDMEANS

         It was part ofthe conspiracy that:

          11.    Consultant #   I would solicit   monetary payments from his clients, candidates for

elective office, in the form of cash or checks as "consulting    fees." Consultant # 1 would then

take portions of these funds from his clients and make payments to Election Board Officials,

including defendant DOMENICK J. DEMURO, in retum for defendant DEMURO and other

Election Board offrcials tampering with the election results.

          12.    After receiving payments ranging from between $300 to $5,000 per election from

Consultant # 1, defendant DOMENICK J. DEMURO would add fraudulent votes - also known

as   "ringing up" votes - lbr Consultant # 1's clients and preferred candidates in the 39th Ward,

36th Division, thereby diluting and distorting the ballots cast by actual voters.

          13.    Consultant #   I would relay instructions to defendant DOMENICK       J.   DEMURO

via cellular telephones capable of interstate transmissions regarding which candidates defendant

DEMURO should "ring up" or add fraudulent votes to their totals during Election Day in the
                                                      4
          Case 2:20-cr-00112-PD Document 1 Filed 03/03/20 Page 5 of 10




39th Ward, 36th Division.

        14.    After the polls closed on Election Day, defendant DOMENICK J. DEMURO was

required to certifu the Voting Machine results from the 39th Ward, 36th Division, by attesting to

the accuracy ofthe paper results receipt placed in the Cartridge-Results Bag with the memory

cartridge from each Voting Machine for delivery to the City Commissioners.


                                           OVERT ACTS

        In furtherance of this conspiracy, defendant DOMENICK J. DEMURO, along with

Consultant # 1 and others, committed the following overt acts, among others, in the Eastem

District of Pennsylvania:

         l.    On or about May 20, 2014, defendant DOMENICK J. DEMURO, and others

known and unknown to the United States Attomey, aAded 27 fraudulent ballots during the

primary election in the 3fth Ward, 36th Division on behalf of Consultant # I's client candidates

running for Judge ofthe Court ofCommon Pleas in the First Judicial District of Pennsylvania.

        2.     On or about May 20,2014, defendant DOMENICK J. DEMURO, and others

known to the United States Attomey, certified the results receipt documenting 118 ballots cast

during the primary election in the 39th Ward, 36th Division, even though only 91 voters

physically appeared at the polling station to cast ballots.

        3.     On or about May 20,2014, after the polls closed, defendant DOMENICK J.

DEMURO and others known to the United States Attomey tumed in to the office of the

Philadelphia City Commissioners the results receipts from voting Machine # 021873 and

Machine # 021874 documenting 1 l8 ballots cast during the primary election in the 39th Ward,




                                                  5
            Case 2:20-cr-00112-PD Document 1 Filed 03/03/20 Page 6 of 10




36th Division, even though only   9l   voters physically appeared at the polling station to cast

ballots.

           4.   In May of 2015, Consultant #    I   gave defendant DOMENICK J. DEMURO

approximately $1000 in cash in exchange for defendant DEMURO adding fraudulent votes

during the primary election in the 39th Ward, 36th Division on behalf of Judicial Candidate # I

running for Judge of the Court of Common Pleas in the First Judicial District of Pennsylvania.

           5.   In May of 2015, Consultant # 1 gave defendant DOMENICK J. DEMURO

 approximately $500 in exchange for defendant DEMURO adding fraudulenl votes during the

 primary election in the 39th Ward, 36th Division on behalf of Judicial Candidate # 2 running for

 Judge of the Court of Common Pleas in the First Judicial District of Perursylvania.

           6.   In May of 2015, Consultant # 1 gave defendant DOMENICK J. DEMURO

approximately $1000 in exchange for DEMURO adding fraudulent votes during the primary

election in the 39th Ward, 36th Division on behalf of Judicial Candidate # 3 running for Judge     of

the Court of Common Pleas in the First Judicial District of Pennsylvania.

           7.   On or about May 19,2015, defendant DOMENICK J. DEMURO, and others

known and unknown to the United States Attorney, added 40 fraudulent ballots during the

primary election in the 3fth Ward, 36th Division on behalf of Consultant # I's client candidates

running for Judge ofthe Court of Common Pleas in the First Judicial District of Pennsylvania

and Consultant # 1's preferred candidates for other state and local offices.

           8.   On or about May 19,2015, Consultant      # 1 called defendant DOMENICK        J.

DEMURO immediately prior to the opening of the polls on primary Election Day to discuss their

plans to add votes.


                                                    6
                Case 2:20-cr-00112-PD Document 1 Filed 03/03/20 Page 7 of 10




           9.       On or about   May 19,2015, Consultant # 1 called defendant DOMENICK          J.

DEMURO shortly after the polls closed on primary Election Day to confrm that votes had been

added to support Consultant        #l's clients   and preferred candidates.

           10.      On or about May 19,2015, after the polls closed, defendant DOMENICK

DEMLIRO, and others known to the United States Attomey, tumed in to the office of the

Philadelphia City Commissioners the results receipts from voting Machine # 021873 and

Machine # 021 874 documenting 259 ballots cast during the primary election in the 39th Ward,

36th Division, even though only 219 voters physically appeared at the polling station to cast

ballots.

           I   l.   On or about   April26,20l6, defendant DOMENICK            J.   DEMURO and others

known and unknown to the United States Attomey added 46 fraudulent ballots during the

primary election in the 39th Ward, 36th Division on behalf of Consultant # 1's preferred

candidates running for election to federal, state, and local offices.

           12.      On or about   April26,20l6, after the polls closed, defendant DOMENICK          J.

DEMURO, and others known to the United States Attomey, tumed in to the office of the

Philadelphia City Commissioners the results receipts from voting Machine # 021873             afi
Machine # 021874 documenting266 ballots cast during the primary election in the 39th Ward,

36th Division, even though only 220 voters physically appeared at the polling station to cast

ballots.

                    In violation of Title 18, United States Code, Section 241.




                                                         7
           Case 2:20-cr-00112-PD Document 1 Filed 03/03/20 Page 8 of 10




                                           COUNT TWO

TIIE UNITED STATES ATTORNEY I.URTHER CIIARGES TIIAT:

               l.       Paragraphs I through 9 and Overt Acts I through 12 of Count One are

incorporated herein by reference.

               2.       The laws of the Commonwealth of Pennsylvania, specifically, l8 Pa.C.S.A.

$4701, provide that bribery is a violation of the laws   ofthe Commonwealth ofPennsylvania.

               3.       On or about May 19, 2015, in the Eastem District of Pennsylvania and

elsewhere, defendant


                                    DOMNECKJ. DEMURO,

aided and abetted by Consultant # 1 and otlers, known and unknown to the United States

Attomey, used a facility in interstate and foreign commerce. namely a cellular telephone. with

the intent to promote, manage, establish, carry on, and facilitate the promotion, management,

establishment, and carrying on, ofan unla*fi.r1 activit),, that is, bribery in violation of l8

PaC.S.A. $4701, and thereafter committed and attempted to commit an act of bribery by

fraudulently adding votes in exchange for money to further such unlawful activity.




                                                   8
Case 2:20-cr-00112-PD Document 1 Filed 03/03/20 Page 9 of 10




   In violation of Title 18, United States Code, Sections 1952(a)(3) and 2.




                                              [tM   -t     wcA
                                  $r                  M. McSWAIN
                                                     STATES ATTORNEY




                                   t,    CHIEF.
                                                    R.
                                                     C INTEGRITY
                                         SECTION, CRIMINAL DIVISION
                                         U.S. DEPARTMENT OF JUSTICE




                                    9
Case 2:20-cr-00112-PD Document 1 Filed 03/03/20 Page 10 of 10




                 UNITED STATES DISTRICT COURT

                        Eastern District of Pennsylvania


                                  Criminal Division


              THE LNITED STATES OF AMERICA



                                 DOMENICK.I. DEMURO


                                  INFOII.MATION

                                            Counts
 l8 USC Section 241 (Conspiracy to Deprive PersonsofCivil Rights- I count)
                 l8 USC Sections 1952 and 2 (Travel Act -l count)


                                            A truc bill

                                            Forcnlan


           Iilcd in opcn coud this
                of                                     n.D.20

                                             Clcrk

                               Iloil.   $
